Prospectus May 27, [INSERT WINSLOW LOGO HERE] The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents Winslow Green Growth Fund 1 Overview of the Fund 1 Performance 2 Fees and Expenses 4 Winslow Green Solutions Fund 6 Overview of the Fund 6 Performance 7 Fees and Expenses 7 Investment Objectives, Principal Strategies and Risks 9 Winslow Green Growth Fund – Investment Objective 9 Winslow Green Growth Fund – Principal Investment Strategies 9 Winslow Green Solutions Fund – Investment Objective 10 Winslow Green Solutions Fund – Principal Investment Strategies 10 Investment Information Common to Both Funds 11 Temporary Defensive Position 12 Principal Risks of Investing in the Funds 12 Portfolio Holdings Information 14 Management of the Funds 14 The Adviser 14 Portfolio Managers 14 Fund Expenses 15 Shareholder Account Information 16 Pricing of Fund Shares 16 Fair Value Pricing 16 Choosing a Share Class 16 How to Purchase Shares 17 How to Redeem Shares 21 Internet Transaction Policy and Electronic Delivery 23 Account and Transactions Policies 23 Exchanging Shares 24 Shareholder Servicing Plan – Investor Class 24 Exchange/Redemption Fee 24 Tools to Combat Frequent Transactions 24 Distributions and Taxes 25 Dividends and Distributions 25 Tax Consequences 25 Financial Highlights 27 Privacy Notice PN-1 Winslow Management Company, LLC (“the Adviser”), is the investment adviser for the
